DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 09, 2020 has been considered by the Examiner and made of record in the application file.
	
	
Priority
Applicant’s claim for the benefit of a prior-filed provisional application 62/564,289 is acknowledged. However, it appears that not all claimed subject matters is disclosed by the provisional application. Therefore, the claimed subject matters might not be entitled to the benefit of the filing date of the provisional application.

Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

	
	
Preliminary Amendment

The present Office Action is based upon the original patent application filed on March 03, 2020 as modified by the preliminary amendment also filed on the same date.  Claims 1-15 are now pending in the present application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dimou et al. (US 2012/0108252, hereinafter Dimou).
Regarding claim 1,  Dimou teaches a method for a user equipment (UE) in wireless communication system, the method comprising: 
measuring a first reference signal received power (RSRP) of a serving cell at a first time point (samples RSRPn, RSRPn-1  - par [0055]); 
measuring a second RSRP of the serving cell at a second time point within a first duration starting from the first time point (samples RSRPn, RSRPn-1 are measured in windows ∆t - par [0055]);
comparing the first RSRP and the second RSRP  (change of signal quality represented by |RSRPn - RSRPn-1| - par [0055]), expression F2 ; and 
estimating for a mobility state of the UE based on a difference between the first RSRP and the second RSRP (par [0055]), expression F2).
Regarding claim 2,  Dimou teaches claim 1 and further teaches wherein the mobility state is estimated based on the difference between the first RSRP and the second RSRP, and at least one of level thresholds related to the mobility state (par [0055]), expression F2).
	Regarding claim 3,  Dimou teaches claim 1 and further teaches wherein the second RSRP of the serving cell is measured at the second time point after a second duration starting from the first time point (It is understood samples RSRPn, RSRPn-1 are measured in at the beginning and the end of window ∆t - par [0055]).
Regarding claim 4,  Dimou teaches claim 1 and further teaches further comprising: determining the mobility state of the UE based on multiple results of estimation for the mobility state (condition is checked for N consecutive times - par [0053], [0057]).
Regarding claim 5,  Dimou teaches claim 4 and further teaches wherein the mobility state of the UE is determined as a certain mobility state, if the mobility state of the UE is estimated as the certain mobility state for a preconfigured number of times in a row (condition is checked for N consecutive times - par [0053], [0057], [0061]).
Regarding claim 6,  Dimou teaches claim 4 and further teaches wherein the mobility state of the UE is determined as a highest mobility state among the multiple results of the estimation of the mobility state (thresholds would be needed in case multiple sets of speed ranges (e.g. low, medium and high) are to be detected – par [0054]. “High” corresponds to highest mobility state).
	Regarding claim 7,  Dimou teaches claim 4 and further teaches preparing for cell reselection procedure, when the mobility state of the UE is determined as high mobility state (the speed detection the UE may select an appropriate set of mobility triggers e.g. at higher speed it may use the SHORT set … for mobility evaluation (e.g. cell reselection). – par [0066]).
Regarding claim 8,  Dimou teaches a user equipment (UE) in a wireless communication system (FIG. 1), the UE comprising: a transceiver for transmitting or receiving a radio signal; and a processor coupled to the transceiver (processor 17 connected to radio transceiver 11 – FIG. 1), the processor configured to:
measure a first reference signal received power (RSRP) of a serving cell at a first time point (samples RSRPn, RSRPn-1  - par [0055]); 
measure a second RSRP of the serving cell at a second time point within a first duration starting from the first time point (samples RSRPn, RSRPn-1 are measured in windows ∆t - par [0055]); 
compare the first RSRP and the second RSRP (change of signal quality represented by |RSRPn - RSRPn-1| - par [0055]), expression F2); and 
estimate for a mobility state of the UE based on a difference between the first RSRP and the second RSRP (par [0055]), expression F2).
Regarding claim 9,  Dimou teaches claim 8 and further teaches wherein the mobility state is estimated based on the difference between the first RSRP and the second RSRP, and at least one of level thresholds related to the mobility state (par [0055]), expression F2).
Regarding claim 10,  Dimou teaches claim 8 and further teaches wherein the second RSRP of the serving cell is measured at the second time point after a second duration starting from the first time point (It is understood samples RSRPn, RSRPn-1 are measured in at the beginning and the end of window ∆t - par [0055]).
Regarding claim 11,  Dimou teaches claim 8 and further teaches wherein the processor is further configured to: determine the mobility state of the UE based on multiple results of estimation for the mobility state (condition is checked for N consecutive times - par [0053], [0057]).
Regarding claim 12,  Dimou teaches claim 11 and further teaches wherein the mobility state of the UE is determined as a certain mobility state, if the mobility state of the UE is estimated as the certain mobility state for a preconfigured number of times in a row (condition is checked for N consecutive times - par [0053], [0057], [0061]).
Regarding claim 13,  Dimou teaches claim 11 and further teaches wherein the mobility state of the UE is determined as a highest mobility state among the multiple results of the estimation of the mobility state (thresholds would be needed in case multiple sets of speed ranges (e.g. low, medium and high) are to be detected – par [0054]. “High” corresponds to highest mobility state).
Regarding claim 14,  Dimou teaches claim 8 and further teaches wherein the processor is further configured to: prepare for cell reselection procedure. when the mobility state of the UE is determined as high mobility state (the speed detection the UE may select an appropriate set of mobility triggers e.g. at higher speed it may use the SHORT set … for mobility evaluation (e.g. cell reselection) – par [0066]).
Regarding claim 15,  Dimou teaches claim 1 and further teaches wherein the UE is in communication with at least one of a mobile device, a network, and/or autonomous vehicles other than the UE (The network base station is acting as serving base station of a user equipment – par [0016]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wu et al. (US 2014/0295839).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901.  The examiner can normally be reached on M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/QUOC THAI N VU/Primary Examiner, Art Unit 2642